—Appeal from an order of Family Court, Chautauqua County (Claire, J.), entered September 24, 2001, which, inter alia, granted the petition filed by the father and awarded sole custody of the parties’ children to him.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: The parties were awarded joint custody of their minor children with shared physical residence pursuant to a custody order entered upon their consent in September 2000. Subsequently, the parties filed separate petitions seeking an award of sole custody of the children. Family Court did not err in granting the petition filed by the father. The court properly determined that the parties are unable to act together for the benefit of their children (see Matter of Quarantillo v Grainge, 272 AD2d 994 [2000]). Furthermore, the court weighed the appropriate factors and properly determined that the best interests of the children are served by awarding sole custody to petitioner (see generally Friederwitzer v Friederwitzer, 55 NY2d 89, 95 [1982]).
Contrary to the further contention of respondent, the court did not abuse its discretion in denying her request that the court conduct an in-camera interview with one of the children (see Matter of McGrath v Collins, 202 AD2d 719, 720-721 [1994]). The Law Guardian opposed the request, and the record establishes that the court carefully considered the request before denying it. Present — Pigott, Jr., P.J., Green, Wisner, Burns and Gorski, JJ.